Title: To Benjamin Franklin from Ezra Stiles, 12 March 1755
From: Stiles, Ezra
To: Franklin, Benjamin


Sir
Y.C. [Yale College] Mar. 12. 1755
This accompanies your Letters and Manuscript, which I have perused with very great Pleasure and Admiration. Please to accept my grateful Acknowledgments for them. Must ask your Pardon for not Returning them sooner — but as sundry Gentlemen here were desirous to read them, I hoped your Benevolence and Love of Communicating ingenious Discoveries to Mankind, would forgive me. Without Adulation, am extremely charmed with them; they read with the highest philosophic Delight. I have, with a great deal of Pleasure, read over and explained the Substance of them to my Pupils, and thank you for this Opportunity of Openning them to an Acquaintance with what, will doubtless soon become the most considerable Branch of Natural Philosophy. I much want to have the negative State of Electricity in the Clouds confirmed, by the Experiment you conceived at Dr. Eliots. Please to give my Compliments to Mr. Alison and Mr. Kennersly of whose Humanity I retain a grateful Remembrance. I wish Prosperity to your Academy, and am, Sir, With Gratitude and Honour Your most Obedient Servant
Ezra Stiles
To B Franklin Esqr.

[In the margin:] I should be glad to peruse the 2d part of your Letters, and your Extracts from Bishop Wilkins philosophic Language.

